Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the internal thread … present in the form of a void space. It is unclear how a thread can be a void space. For purposes of examination, it will be interpreted to mean the internal thread encloses a void space.
Claim 1 recites the center axis. It is unclear if this is referring to the central axis previously introduced.
Claim 1 recites an internal conical surface of the internal conical configuration of the internal thread and an external conical surfaces surface of the external conical surface of the external thread are mutually supported. It is unclear if the internal conical surface and external conical surface are referring to one of the left and right conical surfaces, and, the conical surface, respectively, or if additional conical surfaces are being introduced.
Claim 2 recites a first helical conical surface and a second helical conical surface. In light of Applicant’s disclosure, it is unclear if these surfaces are referring to the left and right conical surfaces introduced in claim 1, or if additional conical surfaces are being introduced.
Claim 2 recites rotating the right-angle trapezoid union in a circumferential direction around right-angle sides. It is unclear if “right-angle sides” are referring to the right-angle sides previously introduced.
Claims 3-7 and 11-13 are rejected for depending from claims 1 and/or 2.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure comprising an external thread (9) and an internal thread (6) in threading engagement with each other, wherein the internal thread (6) comprises an asymmetrically bidirectional tapered olive-like shape having a left taper and a right taper, the internal thread comprising at least one unit thread segment that forms a bidirectional tapered hole (41) showing the asymmetrically bidirectional tapered olive-like shape (93) and having an enlarged middle part and two small reduced ends; the internal thread (6) having a thread configuration that is defined by the bidirectional tapered hole (41) in a helical shape on an inner surface of a cylindrical body (2) and is present in the form of a void space, the external thread (9) having a thread configuration that is defined by a tapered body (7) in a helical shape on an outer surface of a column body (3) and is present in the form of a physical body, the tapered body (7) of the external thread (9) being in contact and fitting engagement with the internal thread (6). Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have a olive like shape with a larger diameter middle and smaller diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical nut (fig. 4, para. [0024]). Lu teaches that one of the internal and external threads is symmetric and the other one is asymmetric (paras. [0025]-[0026]), and that the external thread can deform when in thread fit (para. [0027]). 
However, Lu fails to explicitly teach the internal thread being asymmetric, the left taper (95) being smaller than the right taper (96), the asymmetrically bidirectional tapered olive-like shape of the internal thread (6) comprising a left conical surface that forms the left taper (95) corresponding to a first taper angle and a right conical surface that forms the right taper (96) corresponding to a second taper angle (a2), wherein the left taper (95) and the right taper (96) are opposite in direction and different in taper angle. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the external thread comprises a portion 17 parallel to the opposite surface it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform before flanks 21 & 27 contact each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration. McKewan further teaches that the following flank of either the internal thread or external thread can be modified to provide the clearance between the following flanks (Abstract).
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks, and wherein the external thread is configured to deform upon contact with the internal thread. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of the external thread. To do this, a following flank of the internal or external thread is modified to provide a clearance between the following flanks, and, a crest portion 17 of the external thread with an angle parallel to the corresponding surface of the internal thread so that the crest portion gets deformed prior to the external following flank contacting the internal following flank. Thus, in order to keep more load at the crest of the external thread for optimum resistance to vibration, it would be obvious to modify the threads of Lu such that a clearance is formed between the following flanks by modifying the angle of the following flank of the internal thread, and the external thread comprises a crest portion as taught by McKewan with an angle parallel to the internal following flank, such that the crest portion deforms along the internal following flank prior to the internal and external following flanks contacting. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Given the above modification, changing the angle of the following flank of the internal thread will provide the internal thread with asymmetric threads. In addition, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein when reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the required clearance between the flanks). Thus, rotating the threaded connection of Lu et al. 180 degrees will provide the right flank with a greater taper angle than the left flank.
As detailed in the modification in view of McKewan above, the external thread comprises two converging flanks with a crest portion that deforms upon contact with the following flank of the internal thread, thereby forming a conical crest portion (figs. 2-4 of McKewan). This structure reads on the limitations of claim 1, of, the taper body of the external thread comprises two flanks converging toward each other to define a tooth having a cusp coextensive with the tapered body, the tapered body being provided with a conical surface formed on and helically extending along the cusp, the conical surface provided on the cusp of the tapered body being sloped in a way different from the two flanks, such that the physical body of the thread configuration of the external thread provides an external conical configuration by means of the conical surface of the tapered body; and the void space of the bidirectional tapered hole of the internal thread provides an internal conical configuration matching the external conical configuration, wherein the internal thread (6) and the external thread (9) are connected through threading engagement to form a thread pair and wherein the tapered body of the external thread is received in the bidirectional tapered hole of the internal thread by means of the external and internal conical configurations being fit to each other in an axial direction of a central axis of the cylindrical body to form a conical configuration pair coaxial with the center axis of the cylindrical body, wherein an internal conical surface of the internal conical configuration of the internal thread and an external conical surfaces surface of the external conical surface of the external thread are mutually supported.
Claim 2 recites the asymmetrically bidirectional tapered olive-like shape of the internal thread (6) comprises a first helical conical surface (421), a second helical conical surface (422).  As illustrated in fig. 4 of Lu, the internal threads form left and right conical surfaces that are helical.
Lu fails to explicitly teach the internal thread defining an internal helical line. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4). In this case, both Lu and McKewan are directed to thread connections. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites a shape formed by the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional tapered hole corresponds to a shape of an outer surface of a rotary body formed by two inclined sides of a right-angle trapezoid union, which comprises two right-angle trapezoids having identical bottom sides and identical top sides and different right-angle sides, wherein the two right-angle trapezoids are connected to each other at the bottom sides symmetrically and coincident with a plane extending through the central axis of the cylindrical body (2), and the rotary body is formed by rotating the right-angle trapezoid union in a circumferential direction around right-angle sides thereof coincident with the central axis of the cylindrical body for 360 degrees while moving axially along the central axis of the cylindrical body. As illustrated in annotated fig. 4 of Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    514
    468
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites a moving distance of the right-angle trapezoid union in the axial direction is equal to a sum of lengths of the right-angle sides of the two right-angle trapezoids. As illustrated in fig. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the first helical conical surface (421), the second helical conical surface (422), and the internal helical line (5) of the bidirectional tapered hole are all continuous helical surfaces and a continuous helical line, respectively; and the conical surface of the tapered body (7) is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 2-4, para. [0004]).
Claim 6 recites the thread configuration of the internal thread (6) is formed of two tapered holes (4) that have identical bottom surfaces and identical top surfaces and different lengths, the two tapered holes being symmetrically and oppositely joined to each other at the bottom surfaces, the top surfaces being located at two ends of the bidirectional tapered hole (41) of the asymmetrically bidirectional tapered olive-like shape of the internal thread. As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the internal threads of Lu is formed by two conical surfaces that define tapered holes, wherein lower sides of the tapered are joined in a middle of the thread, and upper sides of the holes are at ends of the bidirectional tapered hole. Further, since the internal threads are asymmetrical as detailed in the rejection to claim 1, the lengths of the holes will be different.
Claim 7 recites the external thread includes one of a triangular thread, a trapezoid thread, a zigzag thread, a rectangular thread and an arc thread. As illustrated in fig. 4 of McKewan, the external thread comprises zig zags, for example between flank 21a and conical surface 17’, and an arc between surface 17’ and flank 19. Thus, the thread reads on an arc or zig zag thread.
Claim 11 recites the first taper angle of the left taper is greater than 0 and less than 53 and the second taper angle of the right taper is greater than 0 and less than 53. As detailed in the rejection to claim 1 above, Mckewan teaches the modified following flank and the other flank to have angles of 34 and 30 degrees, respectively, with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 7).
Claim 12 recites the second taper angle of the right taper is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, Mckewan teaches the modified following flank and the other flank to have angles of 34 and 30 degrees, respectively, with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 7). Thus, with respect to the central axis of the connection structure, the angles will be 56 and 60 degrees, respectively. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, Lu et al. fail to explicitly teach a moving distance of the right-angle trapezoid union in the axial direction is at least double of a sum of lengths of the right-angle sides of the two right-angle trapezoids. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on November 19, 2021). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of USPGPub No. 2019/0309787 (“Limatoc”).
Regarding claim 13, Lu et al. fail to explicitly teach the first helical conical surface (421), the second helical conical surface (422), and the internal helical line (5) of the bidirectional tapered hole are discontinuous helical surfaces and a discontinuous helical line, respectively; and the conical surface of the tapered body (7) is a discontinuous helical surface. However, this would have been obvious in view of Limatoc.
Limatoc is also directed to a bolt and nut connection (figs. 1a & 3a, para. [0029]). Limatoc teaches that continuous and discontinuous threads are known substitute for male and female threads (paras. [0040] & [0056]).
In this case, both Lu et al. and Limatoc teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, Limatoc teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and internal threads of Lu et al. such that the threads are discontinuous.
Claims 1, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McKewan.
Claim 1 recites a connection structure comprising an external thread (9) and an internal thread (6) in threading engagement with each other, wherein the internal thread (6) comprises an asymmetrically bidirectional tapered olive-like shape having a left taper and a right taper, the internal thread comprising at least one unit thread segment that forms a bidirectional tapered hole (41) showing the asymmetrically bidirectional tapered olive-like shape (93) and having an enlarged middle part and two small reduced ends; the internal thread (6) having a thread configuration that is defined by the bidirectional tapered hole (41) in a helical shape on an inner surface of a cylindrical body (2) and is present in the form of a void space, the external thread (9) having a thread configuration that is defined by a tapered body (7) in a helical shape on an outer surface of a column body (3) and is present in the form of a physical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have an olive-like shape with a larger diameter middle and smaller diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43). 
In the embodiment disclosed in McKewan, the internal thread comprises symmetric flanks and the external thread comprises asymmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19). Thus, McKewan fails to explicitly teach the flanks of the internal thread being asymmetrical, the left taper (95) being smaller than the right taper (96); wherein the left taper (95) and the right taper (96) are opposite in direction and different in taper angle. This would have been obvious in view of a separate teaching of McKewan.
McKewan teaches to change the angle of one of the following flanks to provide a clearance therebetween (col. 1 lines 5-13). While the drawings illustrate the following flank on the external thread is changed, McKewan teaches that the following flank on the internal thread can be changed instead (Abstract). In addition, changing the following flank of the internal thread will provide the same benefit/outcome as changing the following flank of the external thread, i.e. providing a clearance between the following flanks. Thus, it would be obvious to merely reverse which following flanks angle is changed such that the external thread comprises the symmetric thread and the internal thread comprises the asymmetric thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
Given the above modification, changing the angle of the following flank of the internal thread will provide the internal thread with asymmetric threads. In addition, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein when reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the required clearance between the flanks). Thus, rotating the threaded connection of McKewan 180 degrees will provide the right flank with a greater taper angle than the left flank.
Claim 1 also recites the tapered body (7) of the external thread (9) being in contact and fitting engagement with the internal thread (6), and wherein the taper body of the external thread comprises two flanks converging toward each other to define a tooth having a cusp coextensive with the tapered body, the tapered body being provided with a conical surface formed on and helically extending along the cusp, the conical surface provided on the cusp of the tapered body being sloped in a way different from the two flanks, such that the physical body of the thread configuration of the external thread provides an external conical configuration by means of the conical surface of the tapered body; and the void space of the bidirectional tapered hole of the internal thread provides an internal conical configuration matching the external conical configuration, wherein the internal thread (6) and the external thread (9) are connected through threading engagement to form a thread pair and wherein the tapered body of the external thread is received in the bidirectional tapered hole of the internal thread by means of the external and internal conical configurations being fit to each other in an axial direction of a central axis of the cylindrical body to form a conical configuration pair coaxial with the center axis of the cylindrical body, wherein an internal conical surface of the internal conical configuration of the internal thread and an external conical surfaces surface of the external conical surface of the external thread are mutually supported. McKewan teaches the external thread comprising the external conic configuration 17’ between two converging flanks 19/21 that bears on the internal conic configuration 23 of the internal thread such that engagement between the two deforms and assimilates the external conic configuration (figs. 2-4, col. 2 lines 9-41).
Claim 7 recites the external thread includes one of a triangular thread, a trapezoid thread, a zigzag thread, a rectangular thread and an arc thread. As detailed in figures 2-4 of McKewan, since the external thread comprises three conical surfaces with different taper angles, the shape of the thread reads on a zigzag thread or arc thread (since there is an arc between surface 17’ and flank 19 as illustrated in fig. 4).
Claim 11 recites the first taper angle of the left taper is greater than 0 and less than 53 and the second taper angle of the right taper is greater than 0 and less than 53. As detailed in the rejection to claim 1 above, Mckewan teaches the modified following flank and the other flank to have angles of 34 and 30 degrees, respectively, with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 7). 
Claim 12 recites the second taper angle of the right taper is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, Mckewan teaches the modified following flank and the other flank to have angles of 34 and 30 degrees, respectively, with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 7). Thus, with respect to the central axis of the connection structure, the angles will be 56 and 60 degrees, respectively.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered. The examiner agrees that the previous prior art rejections do not teach the added limitations to claim 1 regarding the conical surface at the cusp of the external thread. Thus, the previous prior art rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”